DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2021 has been entered.
 	Claims 8-10 remain withdrawn

CLAIM INTERPRETATION
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sterling 4195980 in view of LeNoane 4407667.

1. (Original) A method of producing a quartz glass optical component, the method comprising:

See Sterling col. 1, lines 5-7.  The silica fiber is the claimed component.

 providing a cylindrical quartz glass body comprised of core rod glass and cladding glass surrounding the core rod glass, the cylindrical quartz glass body having a square cut first end having a first outer diameter, an opposing second end, and a longitudinal axis extending between the opposing first and second ends;

See figures 2-3 and col. 1, lines 55-68 of Sterling: one of the preforms (20) is the cylindrical quartz glass body.  21 is (has) the core rod glass. 22 is the cladding glass; see also figure 2.  Either end diameter (col. 2, lines 22-24) is the first outer diameter.  The square cut and longitudinal axis are disclosed substantially at col. 1, lines 57-61 of Sterling. 
The drawings in the Sterling patent are not indicated as being drawn to scale, thus it cannot be conclusively said that the quartz glass body 20 has a uniform outer diameter along the entire length.  See also col. 2, lines 26-27 of Sterling which indicates preforms of another embodiment that have “the same external diameter” as collars to ensure alignment.  It would have been obvious to have each of the preforms 20 (the quartz glass body) to have a same uniform diameter along their length so as to ensure they all can be accommodated within the tubes 31 and so as to ensure alignment.   That is, if they are different diameters, they would not fit within tubes 31 in the same manner and thus could fail to have the cores aligned. 
From MPEP 2144.04

A. Changes in Size/Proportion
In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber
package "of appreciable size and weight requiring handling by a lift truck" where held
unpatentable over prior art lumber packages which could be lifted by hand because
limitations relating to the size of the package were not sufficient to patentably distinguish
over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)
("mere scaling up of a prior art process capable of being scaled up, if such were the case,
would not establish patentability in a claim to an old process so scaled." 531 F.2d  at
1053, 189 USPQ at 148.).
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984),
cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that,
where the only difference between the prior art and the claims was a recitation of relative
dimensions of the claimed device and a device having the claimed relative dimensions
would not perform differently than the prior art device, the claimed device was not
patentably distinct from the prior art device.


 providing a glass handle in a form of a hollow cylinder or optical fiber preform, the glass handle having a first end and an opposing square cut second end having a second outer diameter, the second outer diameter being between 50% and 110% of the first outer diameter;

Either of the other adjacent preforms (20) shown in Sterling’s figure 3 can be considered the claimed ‘glass handle’.  That is, the broadest reasonable interpretation of ‘handle’ encompasses a glass preform.  As indicated above it would have been obvious to have each of the preforms have the same external diameter along their entire length so as to ensure alignment with the tube.  The diameters are 100% of each other and thus between 50% and 110% of the first outer diameter.


 welding the square cut second end of the glass handle to the square cut first end of the quartz glass body to define an interface and form a preform assembly comprising the quartz glass body and the glass handle;

See Sterling col. 2 lines 30-33 and col. 1, lines 65-69.  One of ordinary skill would understand that the fusion sealing would be a welding.  The interface and preform assembly would be the natural result of the welding.   

after forming the preform assembly using the glass handle to guide the quartz glass body through a vertically-oriented draw furnace;


Sterling does not explicitly disclose a step of guiding. However col. 2 lines 63-68 discloses it is advantageous to manufacture the preform and draw the fiber in tandem.  LeNoane discloses a process of continuous fiber drawing which involves continuously advancing successive silica bars to a vertically oriented- furnace 16 for drawing fiber (col. 2, lines 35-49 and figure 3). LeNoane also teaches using guides 22 for centering, and that such centering is required for avoiding deformations (col. 5, lines 2-6).  It would have been obvious to guide/feed each of the Sterling bars/preforms through the apparatus (including the furnace) as taught by LeNoane.  This would inherently require ‘using’ each of the bars/preforms (i.e. as handles) to guide the preform immediately below it.  That is the feeding/guiding/centering would require using all/any of the rollers/guides as well as using all of the preforms/bars.  
It would have been further obvious to have the welding occur before the guiding such as shown in LeNoane’s figure 3.



and in the vertically-oriented draw furnace, heating the core rod glass and the cladding glass of the quartz glass body and drawing the preform assembly up to the interface thereby producing a quartz glass optical component from the quartz glass body, 

LeNoane discloses a process of continuous fiber drawing which involves continuously advancing successive silica bars to a vertically oriented- furnace 16 for drawing fiber (col. 2, lines 35-49 and figure 3).  The furnace 16 would heat the core rod glass and the cladding glass.  The drawing would occur up to the interface.  The claim does not preclude a further drawing step to occur seamlessly after the drawing.  There is no indication that anything particular must occur after drawing the assembly up to the interface.  

such that any distortion in a clad-to-core ratio proximate the interface is less than 5% during the production method, the clad-to-core ratio being a ratio of an outer diameter of the quartz glass optical component to a diameter of a core of the quartz glass optical component.  


	
Sterling does not describe any distortion in a clad-to-core ratio proximate the interface is less than 5%.  However at col. 2, lines 30-32 discloses minimizing ‘any distortions which would tend to occur at the joints’ is minimized.  It would have been obvious to not have any distortion along the length of the fiber so that the fiber has uniform construction and uniform properties along its length.  It would have been obvious to minimize any distortion to be essentially 0%.   Sterling discloses (col. 2, lines 58-60) an optically fire polished surfaces without rounding the edges.  And lines 26-27 of column 2 indicate the preforms have the same identical diameter to each other and the same as the collars.  One of ordinary skill would understand that if the preforms and any collar/tube were matched in size and composition, then the resulting fiber would also have identical sizes and composition along its length.  That is since the preform has constant dimension along its length then its mass of core would be constant along its length and a constant mass of cladding along its length.  If the preform is fed at a constant rate then the rate of feeding core material into the furnace would be constant and the rate of feeding cladding material would also be constant.  And since the mass-rate of being fed into the furnace would be equal to the mass-rate flowing out of the furnace: the ratio of the fiber would be constant.  
Applicant’s specification at [0050] the uniform radial geometry results in radially uniform axial flow even with glasses of different properties.  Since Sterling uses uniform radial geometry one would expect the same radially uniform axial flow for the same reasons given by Applicant. 
If X grams of core glass in the form of the preform is fed into the furnace every minute and a corresponding Y grams of cladding glass is being fed into the furnace every minute, then in steady state fiber drawing one would draw X grams of core glass in the form of the fiber every minute along with Y grams of cladding glass in form of the fiber.  And since the withdrawal rate remains constant, the ratio of diameters would also be constant.
Still further: one of ordinary skill in the art would understand that the language “to minimize any distortion which would tend to occur” at  col. 2, lines 30-33 means that distortions may or may not occur and any of them that did occur would be minimized.  Thus it is clear that the Sterling envisage that one can perform the method without any distortion.
It would have been obvious to have distortions in the ratio be as small as possible, because they could result in the preforms being misaligned. 
To be clear: the when drawing one section 20 of the Sterling preform, the section immediate above it would be considered to be the claimed handle.  The fact that the handle itself is later drawn does not diminish the fact that it function as a handle during the process. 



2. (Original) The method according to claim 1, wherein a composition of the glass handle is the same as a composition of the cylindrical quartz glass body.  

See Sterling col. 1, lines 53-61 which discloses that each length is made from the same preform.  It would have been obvious to have each length of preform be identical in form and compositions to each other length so that all of the fiber is identical so as to have uniform transmission properties throughout its length.

3. (Original) The method according to claim 1, wherein a composition of the glass handle is different from a composition of the quartz glass body.  

See col. 1, lines 8-61 of Sterling, which indicates the core is doped.  It would have been obvious to have the cladding of handle (i.e. the preform section 20 acting as the handle) be undoped because there is no reason to dope the cladding.   
From MPEP 2144.04


II. ELIMINATION OF A STEP OR AN ELEMENT AND ITS FUNCTION
A. Omission of an Element and Its Function Is Obvious If the Function of the Element Is
Not Desired
Ex parte Wu , 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were
directed to a method for inhibiting corrosion on metal surfaces using a composition
consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were
rejected over a primary reference which disclosed an anticorrosion composition of epoxy
resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be
beneficial when employed in a freshwater environment, in view of secondary references
which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting
compositions. The Board affirmed the rejection, holding that it would have been obvious
to omit the polybasic acid salts of the primary reference where the function attributed to
such salt is not desired or required, such as in compositions for providing corrosion
resistance in environments which do not encounter fresh water.). See also In re Larson,
340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and
axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying
unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d
553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby
eliminating its function was an obvious expedient).



Claim 4:  The tube 31 is a hollow cylinder (Sterling figure 3). This tube/cylinder 31 inherently has a form. Figure 3 clearly shows that the handle 20 is “in” (i.e. inside) the tube/cylinder/form.
Claim 5: The handle is clearly a preform with a square cut end.  As to the body being a remnant: The Sterling preform is indistinguishable from a remnant.   The claim does not require drawing the other preform or otherwise doing anything to change the glass body. 
Claim 6: One can consider the handle to be a scrap relative to some other process.  For example if the preform is for single mode fiber, then it would be considered to be scrap for any multi-mode fiber making process.  The converse is true also.  
Claim 7 is clearly met by the combination of prior art.

Response to Arguments
Applicant's arguments filed 4/28/2021 have been fully considered but they are not persuasive. 
It is argued that the current claim 1 limitations no longer indicate intended use type limitations.  Examiner agrees. 
It is argued that “the” Sterling method requires drawing across each interface.  The is not persuasive there is no such requirement.  For example none of the Sterling method claims requires drawing across each interface.  Of course one would recognize benefits in drawing across each interface.  Sterling is considered to be a proper US patent and thus presumed to comply with the enablement requirement.  There is no evidence of record establishing the Sterling claims are not enabled.  It is presumed that one need not draw across the interface to make and use the Sterling method.  
Whereas Sterling clearly contemplated drawing across the interfaces, such drawing can be considered to be an additional drawing step: the drawing across the interface is a step that occurs after drawing “up to the interface”.  In the alternative the drawing across the interface can be considered the start of a new method. Once the interface is reached, such indicates the start of another preform being drawn which can be construed to be a further drawing step or method.
It is argued that “up to and above” and “up to” do not have the same meaning.  This is not persuasive because the Office is not interpreting “up to” as meaning the same thing as “up to and above”.  It is believed Applicant is construing “up to” as “up to and no further”.  Examiner declines to accept such a construction because that would result in an interpretation of US 10707067 as “up to and no further and beyond” which is unreasonable.  
The arguments also refer to a boundary at the ‘defined limit’.  This argument is not understood because there is no apparent ‘limit’ (defined or otherwise) mentioned in the arguments.  
It is also argued that the range ‘up to 330‘ degrees is limited to no more than 330 degrees (and thus “up to” denotes an upper limit).  This is not persuasive because US’067 goes on to explain that covering ‘up to’ 330 degrees leaves a window to allow IR transmission.  That is: ‘up to 330’ degrees signifies a level but further disclosure in US’067 serves to teach that the 330 degree boundary is a limit.  A beaker can be filled up to its top.  A beaker can also be filled up to a half-way mark.   The top is a fill-level that is limiting.  The half-way mark is a non-limiting fill-level.   The further disclosure of the need for the window is equivalent to a further “and no more” added to “up to”.   Examiner is unaware of any equivalent disclosure in the current disclosure that indicates the handle should not be drawn.   In other words the plain reading of the language “up to” relates to a level or extent; the level or extent may also be a limit.  There is nothing in the application as filed that indicates “up to” should be construed to be a limit. 
It is argued that since the heating and drawing is carried out ‘only up to’ the interface the handle is not drawn in the claimed method.  This is not persuasive because the claims do not require heating and drawing is carried out only up to the interface.  It is noted that Applicant’s [0047] discloses an embodiment where the handle is an undrawn fiber preform.  And since it is a fiber preform one would expect it to be (eventually) drawn into optical fiber.  It would be a matter of semantics as to whether the eventual drawing of the handle fiber is part of the first manufacturing method or a distinct drawing/manufacturing method.   
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sowa, Shimada and Bauer are cited as general interest..

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOFFMANN whose telephone number is (571)272-1191. The examiner can normally be reached 9:30-6:00 The first Monday, first Tuesday, second Thursday and second Friday of each Federal biweek..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M HOFFMANN/          Primary Examiner, Art Unit 1741